                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00132-GCM
 BERISFORD FEARON,                                  )
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )          ORDER
                                                    )
 GALLAGHER BASSETT,                                 )
                                                    )
                  Defendants.                       )
                                                    )

          THIS MATTER COMES before this Court on Defendant’s Motion to Dismiss. (Doc. No.

3). Plaintiff Berisford Fearon (“Plaintiff”) did not respond to the Motion. The Court issued a

Roseboro Order on April 19, 2018 which required Plaintiff to respond to the Motion within

fourteen (14) days of entry of the Order. (Doc. No. 5). The Order was sent via certified mail to the

address provided by Plaintiff. The Order came back as undeliverable on May 22, 2018. Plaintiff

has not updated his address with the Court.

          Since the filing of the Complaint on January 11, 2018, Plaintiff has not prosecuted his claim

against Defendant. Federal Rule of Civil Procedure 41(b) allows the Court to dismiss an action if

a plaintiff fails to prosecute his claims. Fed. R. Civ. Pro. 41(b). Therefore, IT IS ORDERED

pursuant to Federal Rule of Civil Procedure 41(b) that Plaintiff’s Complaint is DISMISSED

WITHOUT PREJUDICE. The Clerk is directed to send a copy of this Order to Plaintiff at the

address he provided. The Clerk is further directed to close this case.

          SO ORDERED.




                                                   1
Signed: December 17, 2018




    2
